Tenney, J. —
This action was commenced in the name of the proper party, plaintiffs, by authority of statute 1850, c. 196, § 7. But when the action was tried, that section had been repealed, without any exception in reference to actions pending at the time of the repeal. No statute giving power to the inhabitants of plantations to commence and maintain suits for trespasses committed upon lots in such plantations reserved for public uses, was then in existence, and the non-suit was properly ordered. A statute was passed in 1853, ehapter 29, providing, that the statute of 1852 referred to, should not operate to defeat any suit or action, which was pending at the time of the passage thereof. But this can have no effect upon the question now presented.

Exceptions overruled.

Shepley, C. J., and Rice and Hathaway, J. J., concurred.